27 F.3d 564
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America ex rel.  Clara J. Pinkney,Plaintiff Appellant,v.WAKE FOREST UNIVERSITY;  McGaldrey Hendrickson & Pullen,Certified Public Accountants, Defendants Appellees.
No. 93-2406.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 8, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., Chief District Judge.  (CA-91-493-6)
Clara J. Pinkney, appellant pro se.
William Kearns Davis, Stephen McDaniel Russell, Bell, Davis & Pitt, P.A., Winston-Salem, N.C.;   William Lawrence Rikard, Jr., Parker, Poe, Adams & Bernstein, Charlotte, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing this action brought under 31 U.S.C.A. Secs. 3729 and 3730(b)(1) (West 1983 & Supp.1994).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States ex rel.  Pinkney v. Wake Forest University, No. CA-91-493-6 (M.D.N.C. Sept. 8, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED